Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 1 of 15 Page ID #:1996




   1
   2
   3
   4
   5
   6
   7
   8
                             UNITED STATES DISTRICT COURT
   9
                           CENTRAL DISTRICT OF CALIFORNIA
  10
  11    YONNEDIL CARROR TORRES, et
        al.,                                        Case No. CV 20-4450 CBM (PVCx)
  12
                      Plaintiffs-Petitioners,
  13                                                SECOND STIPULATED1
               v.                                   PROTECTIVE ORDER
  14
        LOUIS MILUSNIC, Warden, et al.,
  15
                      Defendants-Respondents.
  16
  17
  18
  19         Good cause having been shown, the Court hereby GRANTS the parties’
  20   Stipulated Protective Order and ORDERS as follows:
  21   1.    INTRODUCTION
  22         1.1    PURPOSES AND LIMITATIONS
  23         Discovery in this action is likely to involve production of confidential,
  24   proprietary, or private information for which special protection from public
  25   disclosure and from use for any purpose other than prosecuting this litigation may
  26
  27   1
         The terms of this stipulated protective order follow the terms of the Court’s June 9,
  28   2020 Protective Order (Dkt. No. 31), except this stipulated protective order applies
       to a different set of documents, as described in section 1.2.
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 2 of 15 Page ID #:1997




   1   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   2   enter the following Stipulated Protective Order. The parties acknowledge that this
   3   Order does not confer blanket protections on all disclosures or responses to
   4   discovery and that the protection it affords from public disclosure and use extends
   5   only to the limited information or items that are entitled to confidential treatment
   6   under the applicable legal principles. The parties further acknowledge, as set forth
   7   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   8   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   9   procedures that must be followed and the standards that will be applied when a party
  10   seeks permission from the court to file material under seal.
  11         1.2    GOOD CAUSE STATEMENT
  12         Good cause exists for this stipulated protective order. This action makes
  13   allegations concerning measures that the Defendants-Respondents have taken at
  14   FCC Lompoc, a federal correctional complex, in response to COVID-19. On July
  15   14, 2020, the Court has certified as a provisional class (the “Class”) defined as:
  16           All future and current people in post-conviction custody at FCI
  17           Lompoc and USP Lompoc over the age of 50, and all current and
  18           future people in post-conviction custody at FCI Lompoc and USP
  19           Lompoc of any age with underlying health conditions, including
  20           chronic obstructive pulmonary disease; serious heart conditions
  21           such as heart failure, coronary artery disease or cardiomyopathies;
  22           Type 2 diabetes; chronic kidney disease; sickle cell disease;
  23           immunocompromised state from a solid organ transplant; obesity
  24           (body mass index of 30 or higher); asthma; cerebrovascular
  25           diseases; cystic fibrosis; hypertension or blood pressure;
  26           immunocompromised state from blood or bone marrow transplant;
  27           immune deficiencies, HIV, or those who use corticosteroids, or use
  28           other immune weakening medicines; neurologic conditions such as
                                                  2
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 3 of 15 Page ID #:1998




   1           dementia; liver diseases; pulmonary fibrosis; thalassemia; Type 1
   2           diabetes; and smokers (hereinafter, “Underlying Health
   3           Conditions”).
   4         The Parties anticipate the disclosure and exchange of the health care records
   5   and health information of the Class, including the information that Defendants-
   6   Respondents are required to file under seal pursuant to the Court’s July 14, 2020
   7   order (Dkt. No. 45). As one example, the Court has required that Defendants-
   8   Respondents file a list under seal identifying members of the Class by July 20, 2020.
   9   The exchange of such materials warrants special protection from public disclosures
  10   and from use for any purpose outside of this action. Such confidential materials
  11   consist of information that is otherwise generally unavailable to the public, or which
  12   may be privileged or otherwise protected from disclosure under state and federal
  13   statutes. Accordingly, to protect such information, and to ensure that the Parties are
  14   permitted reasonable uses of such material in preparation for trial and to address
  15   their handling at the end of litigation, a protective order for such information is
  16   justified in this matter. This protective order applies only to the health care records
  17   and health information of the Class, and does not apply to other documents
  18   exchanged by the Parties.
  19   2.    DEFINITIONS
  20         2.1    Action: the above-captioned federal lawsuit, Torres, et al. v. Milusnic,
  21   CV 20-04450-CBM-PVC.
  22         2.2    Challenging Party: a Party or Non-Party that challenges the
  23   designation of information or items under this Order.
  24         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  25   how it is generated, stored or maintained) or tangible things that qualify for
  26   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  27   the Good Cause Statement.
  28
                                                  3
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 4 of 15 Page ID #:1999




   1          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   2   their support staff).
   3          2.5    Designating Party: a Party or Non-Party that designates information or
   4   items that it produces in disclosures or in responses to discovery as
   5   “CONFIDENTIAL.”
   6          2.6    Disclosure or Discovery Material: all items or information, regardless
   7   of the medium or manner in which it is generated, stored, or maintained (including,
   8   among other things, testimony, transcripts, and tangible things), that are produced or
   9   generated in disclosures or responses to discovery in this matter.
  10          2.7    Expert: a person with specialized knowledge or experience in a matter
  11   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  12   an expert witness or as a consultant in this Action.
  13          2.8    House Counsel: attorneys who are employees of a party to this Action.
  14   House Counsel does not include Outside Counsel of Record or any other outside
  15   counsel.
  16          2.9    Non-Party: any natural person, partnership, corporation, association, or
  17   other legal entity not named as a Party to this action.
  18          2.10 Outside Counsel of Record: attorneys who are not employees of a
  19   party to this Action but are retained to represent or advise a party to this Action and
  20   have appeared in this Action on behalf of that party or are affiliated with a law firm
  21   which has appeared on behalf of that party, and includes support staff.
  22          2.11 Party: any party to this Action, including all of its officers, directors,
  23   employees, consultants, retained experts, and Outside Counsel of Record (and their
  24   support staffs).
  25          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  26   Discovery Material in this Action.
  27          2.13 Professional Vendors: persons or entities that provide litigation
  28   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                  4
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 5 of 15 Page ID #:2000




   1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   2   and their employees and subcontractors.
   3         2.14 Protected Material: any Disclosure or Discovery Material that is
   4   designated as “CONFIDENTIAL.”
   5         2.15 Receiving Party: a Party that receives Disclosure or Discovery
   6   Material from a Producing Party.
   7   3.    SCOPE
   8         The protections conferred by this Stipulation and Order cover not only
   9   Protected Material (as defined above), but also (1) any information copied or
  10   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  11   compilations of Protected Material; and (3) any testimony, conversations, or
  12   presentations by Parties or their Counsel that might reveal Protected Material.
  13         Any use of Protected Material at trial will be governed by the orders of the
  14   trial judge. This Order does not govern the use of Protected Material at trial.
  15   4.    DURATION
  16         Even after final disposition of this litigation, the confidentiality obligations
  17   imposed by this Order will remain in effect until a Designating Party agrees
  18   otherwise in writing or a court order otherwise directs. Final disposition will be
  19   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  20   or without prejudice; and (2) final judgment herein after the completion and
  21   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  22   including the time limits for filing any motions or applications for extension of time
  23   pursuant to applicable law.
  24   5.    DESIGNATING PROTECTED MATERIAL
  25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  26   Each Party or Non-Party that designates information or items for protection under
  27   this Order must take care to limit any such designation to specific material that
  28   qualifies under the appropriate standards. The Designating Party must designate for
                                                  5
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 6 of 15 Page ID #:2001




   1   protection only those parts of material, documents, items, or oral or written
   2   communications that qualify so that other portions of the material, documents,
   3   items, or communications for which protection is not warranted are not swept
   4   unjustifiably within the ambit of this Order.
   5         Mass, indiscriminate, or routinized designations are prohibited. Designations
   6   that are shown to be clearly unjustified or that have been made for an improper
   7   purpose (e.g., to unnecessarily encumber the case development process or to impose
   8   unnecessary expenses and burdens on other parties) may expose the Designating
   9   Party to sanctions.
  10         If it comes to a Designating Party’s attention that information or items that it
  11   designated for protection do not qualify for protection, that Designating Party must
  12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  13         5.2    Manner and Timing of Designations. Except as otherwise provided in
  14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  16   under this Order must be clearly so designated before the material is disclosed or
  17   produced.
  18         Designation in conformity with this Order requires:
  19         (a) for information in documentary form (e.g., paper or electronic documents,
  20   but excluding transcripts of depositions or other pretrial or trial proceedings), that
  21   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  22   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  23   portion or portions of the material on a page qualifies for protection, the Producing
  24   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  25   markings in the margins).
  26         A Party or Non-Party that makes original documents available for inspection
  27   need not designate them for protection until after the inspecting Party has indicated
  28   which documents it would like copied and produced. During the inspection and
                                                   6
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 7 of 15 Page ID #:2002




   1   before the designation, all of the material made available for inspection will be
   2   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   3   documents it wants copied and produced, the Producing Party must determine which
   4   documents, or portions thereof, qualify for protection under this Order. Then,
   5   before producing the specified documents, the Producing Party must affix the
   6   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   7   portion or portions of the material on a page qualifies for protection, the Producing
   8   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   9   markings in the margins).
  10         (b) for testimony given in depositions that the Designating Party identify the
  11   Disclosure or Discovery Material on the record, before the close of the deposition all
  12   protected testimony.
  13         (c) for information produced in some form other than documentary and for
  14   any other tangible items, that the Producing Party affix in a prominent place on the
  15   exterior of the container or containers in which the information is stored the legend
  16   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  17   protection, the Producing Party, to the extent practicable, will identify the protected
  18   portion(s).
  19         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  20   failure to designate qualified information or items does not, standing alone, waive
  21   the Designating Party’s right to secure protection under this Order for such material.
  22   Upon timely correction of a designation, the Receiving Party must make reasonable
  23   efforts to assure that the material is treated in accordance with the provisions of this
  24   Order.
  25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  26         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
  27   designation of confidentiality at any time that is consistent with the Court’s
  28   Scheduling Order.
                                                  7
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 8 of 15 Page ID #:2003




   1             6.2   Meet and Confer. The Challenging Party will initiate the dispute
   2   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
   3   et seq.
   4             6.3   The burden of persuasion in any such challenge proceeding will be on
   5   the Designating Party. Frivolous challenges, and those made for an improper
   6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   7   parties) may expose the Challenging Party to sanctions. Unless the Designating
   8   Party has waived or withdrawn the confidentiality designation, all parties will
   9   continue to afford the material in question the level of protection to which it is
  10   entitled under the Producing Party’s designation until the Court rules on the
  11   challenge.
  12   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  13             7.1   Basic Principles. A Receiving Party may use Protected Material that is
  14   disclosed or produced by another Party or by a Non-Party in connection with this
  15   Action only for prosecuting, defending, or attempting to settle this Action. Such
  16   Protected Material may be disclosed only to the categories of persons and under the
  17   conditions described in this Order. When the Action has been terminated, a
  18   Receiving Party must comply with the provisions of section 13 below (FINAL
  19   DISPOSITION).
  20             Protected Material must be stored and maintained by a Receiving Party at a
  21   location and in a secure manner that ensures that access is limited to the persons
  22   authorized under this Order.
  23             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
  24   otherwise ordered by the Court or permitted in writing by the Designating Party, a
  25   Receiving Party may disclose any information or item designated
  26   “CONFIDENTIAL” only to:
  27
  28
                                                   8
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 9 of 15 Page ID #:2004




   1             (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   2   well as employees of said Outside Counsel of Record to whom it is reasonably
   3   necessary to disclose the information for this Action;
   4             (b) the officers, directors, and employees (including House Counsel) of
   5   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   6             (c) Experts (as defined in this Order) of the Receiving Party to whom
   7   disclosure is reasonably necessary for this Action and who have signed the
   8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9             (d) the Court and its personnel;
  10             (e) court reporters and their staff;
  11             (f) professional jury or trial consultants, mock jurors, and Professional
  12   Vendors to whom disclosure is reasonably necessary for this Action and who have
  13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14             (g) the author or recipient of a document containing the information or a
  15   custodian or other person who otherwise possessed or knew the information;
  16             (h) the particular named Plaintiff-Petitioner whose health care records, or
  17   whose information about any current or prior sexual offenses, are received, or that
  18   named Plaintiff-Petitioner’s representative (either the Plaintiff-Petitioner’s family
  19   member or his/her attorney); 2
  20             (i) during their depositions, witnesses, and attorneys for witnesses, in the
  21   Action to whom disclosure is reasonably necessary, provided: (1) the deposing
  22   party requests that the witnesses sign the form attached as Exhibit A hereto; and
  23   (2) they will not be permitted to keep any confidential information unless they sign
  24   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  25
  26   2
         For example, the Receiving Party may disclose Yonnedil Carror-Torres’ health
  27   care records to Yonnedil Carror-Torres. Similarly, no information about any
       inmate’s current or prior sexual offenses, identification as a sex offender, or any
  28   sexual offender notification requirement will be shared with anyone in custody other
       than the subject of the offense.
                                                  9
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 10 of 15 Page ID #:2005




   1    agreed by the Designating Party or ordered by the Court. Pages of transcribed
   2    deposition testimony or exhibits to depositions that reveal Protected Material may
   3    be separately bound by the court reporter and may not be disclosed to anyone except
   4    as permitted under this Stipulated Protective Order; and
   5              (j) any mediator or settlement officer, and their supporting personnel,
   6    mutually agreed upon by any of the parties engaged in settlement discussions.
   7    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   8    IN OTHER LITIGATION
   9          If a Party is served with a subpoena or a court order issued in other litigation
  10    that compels disclosure of any information or items designated in this Action as
  11    “CONFIDENTIAL,” that Party must:
  12              (a) promptly notify in writing the Designating Party. Such notification
  13    will include a copy of the subpoena or court order;
  14              (b) promptly notify in writing the party who caused the subpoena or order
  15    to issue in the other litigation that some or all of the material covered by the
  16    subpoena or order is subject to this Protective Order. Such notification will include
  17    a copy of this Stipulated Protective Order; and
  18              (c) cooperate with respect to all reasonable procedures sought to be
  19    pursued by the Designating Party whose Protected Material may be affected.
  20          If the Designating Party timely seeks a protective order, the Party served with
  21    the subpoena or court order will not produce any information designated in this
  22    action as “CONFIDENTIAL” before a determination by the court from which the
  23    subpoena or order issued, unless the Party has obtained the Designating Party’s
  24    permission. The Designating Party will bear the burden and expense of seeking
  25    protection in that court of its confidential material and nothing in these provisions
  26    should be construed as authorizing or encouraging a Receiving Party in this Action
  27    to disobey a lawful directive from another court.
  28
                                                   10
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 11 of 15 Page ID #:2006




   1    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   2    PRODUCED IN THIS LITIGATION
   3              (a) The terms of this Order are applicable to information produced by a
   4    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   5    produced by Non-Parties in connection with this litigation is protected by the
   6    remedies and relief provided by this Order. Nothing in these provisions should be
   7    construed as prohibiting a Non-Party from seeking additional protections.
   8              (b) In the event that a Party is required, by a valid discovery request, to
   9    produce a Non-Party’s confidential information in its possession, and the Party is
  10    subject to an agreement with the Non-Party not to produce the Non-Party’s
  11    confidential information, then the Party will:
  12                 (1) promptly notify in writing the Requesting Party and the Non-Party
  13    that some or all of the information requested is subject to a confidentiality
  14    agreement with a Non-Party;
  15                 (2) promptly provide the Non-Party with a copy of the Stipulated
  16    Protective Order in this Action, the relevant discovery request(s), and a reasonably
  17    specific description of the information requested; and
  18                 (3) make the information requested available for inspection by the
  19    Non-Party, if requested.
  20              (c) If the Non-Party fails to seek a protective order from this Court within
  21    14 days of receiving the notice and accompanying information, the Receiving Party
  22    may produce the Non-Party’s confidential information responsive to the discovery
  23    request. If the Non-Party timely seeks a protective order, the Receiving Party will
  24    not produce any information in its possession or control that is subject to the
  25    confidentiality agreement with the Non-Party before a determination by the court.
  26    Absent a Court order to the contrary, the Non-Party will bear the burden and
  27    expense of seeking protection in this Court of its Protected Material.
  28    \\
                                                  11
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 12 of 15 Page ID #:2007




   1    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3    Protected Material to any person or in any circumstance not authorized under this
   4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   5    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   6    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   7    persons to whom unauthorized disclosures were made of all the terms of this Order,
   8    and (d) request such person or persons to execute the “Acknowledgment and
   9    Agreement to Be Bound” that is attached hereto as Exhibit A.
  10    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  11    PROTECTED MATERIAL
  12          When a Producing Party gives notice to Receiving Parties that certain
  13    inadvertently produced material is subject to a claim of privilege or other protection,
  14    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  15    Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  16    procedure may be established in an e-discovery order that provides for production
  17    without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  18    (e), insofar as the parties reach an agreement on the effect of disclosure of a
  19    communication or information covered by the attorney-client privilege or work
  20    product protection, the parties may incorporate their agreement in the stipulated
  21    protective order submitted to the Court.
  22    12.   MISCELLANEOUS
  23          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  24    person to seek its modification by the Court in the future.
  25          12.2 Right to Assert Other Objections. By stipulating to the entry of this
  26    Protective Order no Party waives any right it otherwise would have to object to
  27    disclosing or producing any information or item on any ground not addressed in this
  28
                                                   12
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 13 of 15 Page ID #:2008




   1    Stipulated Protective Order. Similarly, no Party waives any right to object on any
   2    ground to use in evidence of any of the material covered by this Protective Order.
   3          12.3 Filing Protected Material. A Party that seeks to file under seal any
   4    Protected Material must comply with Civil Local Rule 79-5. Protected Material
   5    may only be filed under seal pursuant to a court order authorizing the sealing of the
   6    specific Protected Material at issue. If a Party’s request to file Protected Material
   7    under seal is denied by the Court, then the Receiving Party may file the information
   8    in the public record unless otherwise instructed by the Court.
   9    13.   FINAL DISPOSITION
  10          After the final disposition of this Action, as defined in paragraph 4, within 60
  11    days of a written request by the Designating Party, each Receiving Party must return
  12    all Protected Material to the Producing Party or destroy such material. As used in
  13    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  14    summaries, and any other format reproducing or capturing any of the Protected
  15    Material. Whether the Protected Material is returned or destroyed, the Receiving
  16    Party must submit a written certification to the Producing Party (and, if not the same
  17    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  18    (by category, where appropriate) all the Protected Material that was returned or
  19    destroyed and (2) affirms that the Receiving Party has not retained any copies,
  20    abstracts, compilations, summaries or any other format reproducing or capturing any
  21    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  22    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  23    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  24    reports, attorney work product, and consultant and expert work product, even if such
  25    materials contain Protected Material. Any such archival copies that contain or
  26    constitute Protected Material remain subject to this Protective Order as set forth in
  27    Section 4 (DURATION).
  28
                                                  13
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 14 of 15 Page ID #:2009




   1    14.   Any willful violation of this Order may be punished by civil or criminal
   2    contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
   3    authorities, or other appropriate action at the discretion of the Court.
   4
   5          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   6
   7
   8    DATED: July 23, 2020                        __________________________________
                                                    HON. PEDRO V. CASTILLO
   9                                                United States Magistrate Judge
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   14
Case 2:20-cv-04450-CBM-PVC Document 58 Filed 07/23/20 Page 15 of 15 Page ID #:2010




   1                                          EXHIBIT A
   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4          I, _____________________________ [full name], of _________________
   5    [full address], declare under penalty of perjury that I have read in its entirety and
   6    understand the Stipulated Protective Order that was issued by the United States
   7    District Court for the Central District of California on [date] in the case of Torres v.
   8    Milusnic, CV 20-04450-CBM-PVC. I agree to comply with and to be bound by all
   9    the terms of this Stipulated Protective Order and I understand and acknowledge that
  10    failure to so comply could expose me to sanctions and punishment in the nature of
  11    contempt. I solemnly promise that I will not disclose in any manner any
  12    information or item that is subject to this Stipulated Protective Order to any person
  13    or entity except in strict compliance with the provisions of this Order.
  14          I further agree to submit to the jurisdiction of the United States District Court
  15    for the Central District of California for the purpose of enforcing the terms of this
  16    Stipulated Protective Order, even if such enforcement proceedings occur after
  17    termination of this action. I hereby appoint __________________________ [full
  18    name] of _______________________________________ [full address and
  19    telephone number] as my California agent for service of process in connection with
  20    this action or any proceedings related to enforcement of this Stipulated Protective
  21    Order.
  22    Date: ______________________________________
  23    City and State where signed: _________________________________
  24
  25    Printed name: _______________________________
  26
  27    Signature: __________________________________
  28
                                                   15
